716 So. 2d 279 (1998)
Gerry B. GREENE, Appellant,
v.
STATE of Florida, Appellee.
No. 98-1158.
District Court of Appeal of Florida, Fifth District.
May 22, 1998.
Rehearing Denied June 25, 1998.
Gerry B. Greene, Crawfordville, pro se.
No Appearance for Appellee.
GOSHORN, Judge.
The order denying Gerry B. Greene's 3.800(a) motion to correct sentence is affirmed, and because Greene has abused the judicial process by filing successive post-conviction pleadings raising the same sentencing issues, he is hereby prohibited from filing in this court any further pro se petitions or appeals regarding the sentence imposed in Circuit Court Case No. CF92-287.
AFFIRMED.
W. SHARP and HARRIS, JJ., concur.